Citation Nr: 1644092	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right shoulder rotator cuff disability.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for cardiovascular disease.

4.  Entitlement to service connection for colon polyps.

5.  Entitlement to service connection for a skin disability, to include chloracne and a right shoulder lipoma.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for memory loss.  

8.  Entitlement to an increased initial rating for post-traumatic stress disorder, in excess of 30 percent prior to September 11, 2011, and in excess of 50 percent as of September 11, 2011.

9.  Entitlement to a compensable rating for bilateral hearing loss disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and R.E. 


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1965 to September 1968 and from October 1976 to August 1984.  His primary duties were in electronics warfare.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from decision of a Department of Veterans Affairs (VA) Regional Office (RO) in November 2014, when it was remanded for further development.  

In July 2014, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  During that hearing, the Veteran raised contentions to the effect that service connection was warranted for a left shoulder disability, claimed as a rotator cuff tear.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  It is referred to the Agency of Original Jurisdiction for appropriate action.

FINDINGS OF FACT

1.  A right rotator cuff disability was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  Sleep apnea was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  .

3.  The presence of a chronic, identifiable cardiovascular disease has not been established.

4.  Colon polyps were first manifested years after service, and the preponderance of the evidence is against a finding that they are in any way related to service. 

5.  The presence of chloracne has not been established.  

6.  A chronic, identifiable skin disorder, claimed as chloracne and a right shoulder lipoma, was first manifested years after service, and the preponderance of the evidence is against a finding that it is in any way related to service. 

7.  Insomnia is a manifestation of the Veteran's service-connected PTSD and is not otherwise productive of additional disability.  

8.  Memory loss is a manifestation of the Veteran's service-connected PTSD and is not otherwise productive of additional disability.  

9.  From August 14, 2010, when service connection became effective, through September 10, 2011, the Veteran's PTSD was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

10.  Since September 11, 2011, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.

11.  The Veteran's bilateral hearing loss disability has been productive of no worse than Level III hearing in the right ear and level II hearing in the left ear.  


CONCLUSIONS OF LAW

1.  A right rotator cuff disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

2.  Sleep apnea is not the result of disease or injury incurred in or aggravated by service, nor is it proximately due to or aggravated by a disability for which service connection has already been established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).  

3.  The claimed cardiovascular disease is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred, not is it proximately due to or aggravated by a disability for which service connection has already been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

4.  Colon polyps are not the result of disease or injury incurred in or aggravated by service, nor may they be presumed to be the result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

5.  A skin disorder, claimed as chloracne and a right shoulder lipoma, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to be the result of herbicide exposure, nor is it proximately due to or aggravated by a disability for which service connection has been established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

6.  The criteria for service connection and rating insomnia as a separate service-connected disability have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1996); VAOPGCPRECC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  

7.  The criteria for service connection and rating memory loss as a separate service-connected disability have not been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1996); VAOPGCPRECC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  

8.  From August 14, 2010, through September 10, 2011, the criteria for an initial rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).  

9.  As of September 11, 2011, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).  

10.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate a claim and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate claims was satisfied by letters in August 2010, February 2011, and April 2011.    

An April 2011 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective August 14, 2010.  The Veteran disagreed with that rating and appealed to the Board.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream issues, the claim has been substantiated and there is no need to provide additional notice.  Hartman v Nicholson, 483 F 3d 1311 (Fed Cir 2001); Dunlap v Nicholson, 21 Vet. App. 112 (2001).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (West 2014).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (West 2014).  

For certain disabilities, such as cardiovascular disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015).  

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of in-service exposure to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2015).  Generally, those disabilities must have become manifest to a degree of at least 10 percent at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2015).  

A presumption of service connection for a particular disability based on exposure to herbicides does not attach, unless specifically so determined by the Secretary of VA.  Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  However, the law does not preclude a Veteran from establishing service connection with proof of direct causation.  Brock v. Brown, 10 Vet. App. 155 (1997).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

Veterans who served in the Republic of Vietnam are presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307 (2015).  

Although the veteran is entitled to consideration under the law and regulations governing presumptive service connection, the failure to meet those requirements is not dispositive.  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (West 2014); Combee v. Brown. 34 F.3d 1039 (Fed. Cir. 1994).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2015).  

Right Rotator Cuff

During the hearing, the Veteran contended that he tore the right rotator cuff due to strenuous duties in the Republic of Vietnam.  

The Veteran is competent to report what he experienced during and since his separation from service.  For example, he is competent to report that he first experienced right shoulder pain in service and that it has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between current residuals of any torn right rotator cuff and any incident during service involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is service connection uncorroborated by the evidence in the service, the Board finds that it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant.).

A review of the evidence is negative for any complaints or clinical findings of a right rotator cuff disability during the Veteran's first period of active duty or during a September 1970 examination to become a commissioned officer.  During the September 1976 service entrance examination, the Veteran responded, "No", when asked if he then had, or had ever had, swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or a painful or trick shoulder or elbow.  During the second period of active duty, the reports of treatment and examinations were negative.  

A torn right rotator cuff was not manifested until 2010, when it was reported by or through the office of F.W.T., M.D.  There were no findings that it was related to service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after service as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

At a December 2014 VA examination, the Veteran reported that he hurt his right shoulder in service performing heavy lifting and in association with intramural football.  He acknowledged that he did not seek treatment in service.  He stated that his symptoms continued to worsen until 2009 and that he began seeking treatment at that time.  Although the right rotator cuff tear was confirmed by an MRI in January 2010, there were no findings of a relationship to service.  Following the examination, the VA examiner opined that it was less likely than not that the right rotator cuff tear was related to service.  The examiner found no medical evidence of record to the contrary.  The examiner also stated that there was no medical evidence of record to indicate the right shoulder condition was in any way related to, caused by, or aggravated beyond normal medical progression by service-connected PTSD, hearing loss, or tinnitus.  Specifically, the examiner noted that PTSD, a hearing loss disability, and tinnitus were not physiologically connected to or interdependent on the shoulders.  

In addition, the Board notes that a right rotator cuff tear is not presumed to be a result of herbicide exposure, and no competent evidence has been received to the contrary.  38 C.F.R. § 3.309 (2015).  

The Board finds that the VA examination opinion is the most persuasive evidence in this case because of the training and expertise of the examiner.  The Board also notes the lengthy period with no recorded complaint of any shoulder problem and the negative records during service.  The Board finds that evidence outweighs the Veteran's contentions.

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a right rotator cuff disability in service or of a relationship between that disability and service or any service-connected disability.  Therefore, the Veteran does not meet the criteria for service connection on a direct or secondary basis.  Therefore, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Sleep Apnea

During the hearing, the Veteran contended that sleep apnea was the result of exposure to herbicides in Vietnam.  In the alternative, he asserted that it was associated with service-connected PTSD.  

The treatment records from both periods of the Veteran's service are negative for any complaints or clinical findings of sleep apnea.  

During a September 2011 VA examination of the Veteran's respiratory system, it was noted that the Veteran had begun to have episodes of sleep apnea in 2000 and that he was being treated for that disorder.  

During a December 2014 VA psychiatric examination, the examiner stated that sleep apnea was a medical diagnosis and that a connection between sleep apnea and PTSD had not been demonstrated.   

At a December 2014 VA examination, the Veteran's spouse noted that in 1998, he had experienced symptoms of daytime tiredness, restlessness at night, snoring, and apneic events and that he had been given a CPAP.  Following the examination, the diagnosis of obstructive sleep apnea was confirmed.  The examiner opined that it was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran's service medical records were negative.  The examiner also considered the possibility of a relationship to the exposure to herbicides in service.  However, the examiner noted that to date, the government research program based in Austin, Texas for identifying chronic illnesses and diseases that had a positive association to herbicide exposures had not found any association between herbicide exposure and sleep apnea.  The VA examiner found that the Veteran had some risk factors for developing sleep apnea, including a history of smoking and obesity.  In formulating the opinion, the VA examiner cited to several scientific and medical journals. 

Although the Veteran contends that sleep apnea is the result of service, including exposure to herbicides, he has presented no competent evidence to corroborate that assertion.  Sleep apnea is not presumed to be a result of herbicide exposure, and he does not have the medical training or experience to provide a competent opinion as to the etiology of the sleep apnea.  38 C.F.R. § 3.309 (2015).  

The Board finds that the VA examination and opinion is the most persuasive evidence because of the expertise and training of the examiner.  The Board finds that objective medical evidence outweighs the Veteran's contentions.

Absent any evidence of sleep apnea in service or any competent evidence of a relationship between the exposure to herbicides and the development of sleep apnea or any competent evidence of relationship to a service-connected disability, the Veteran does not meet the criteria for service connection on a direct, presumptive, or secondary basis.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).
Cardiovascular Disease

During the hearing, the Veteran testified that he had a cardiovascular disability manifested by angina, shortness of breath, and dizzy spells.  He contended that it was due, at least in part, to service-connected PTSD.  Therefore, he maintained that service connection was warranted.  

The Veteran's service medical records are negative for any complaints or clinical findings of a cardiovascular disorder of any kind.  His post-service records are also negative for objective findings of a chronic, identifiable heart or cardiovascular disability of any kind.  

At a September 2011 VA examination, there were no cardiovascular disorders identified, and a chest X-ray was negative.  During a May 2012 VA examination for PTSD, the examiner diagnosed hyperlipidemia as a medical diagnosis, but did not diagnose any actual cardiovascular disability.  The Board notes that hyperlipidemia is a laboratory finding and does not represent a medical diagnosis of a disability for which service-connection can be established.

During a VA examination in December 2014, the Veteran reported atypical chest pain in the left side of chest wall and that "tingling" had started approximately six to seven years ago.  The examiner noted that a stress echocardiogram had been negative.  The examiner indicated that the Veteran did not have and had never been diagnosed with a heart condition.

The Board finds that the evidence of record is negative for findings of any chronic, identifiable cardiovascular disability in or after service.  Absent the finding of a cardiovascular disability, the Veteran does not meet the criteria for service connection for a cardiovascular disability.  Furthermore, the evidence does not show a diagnosis or findings of any ischemic heart disease that could be presumptively service-connected due to exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board finds that the December 2014 VA examination is the most persuasive evidence.  That objective evidence found that a diagnosis of a heart disability was not warranted.  The Board finds that evidence is more persuasive than the Veteran's contentions because of the training and expertise of the examiner.  The Veteran is not competent to diagnose cardiovascular disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a cardiovascular disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Colon Polyps

During the hearing, the Veteran testified that his colon polyps were primarily the result of exposure to herbicides in the Republic of Vietnam.  

The Veteran's service medical records are negative for any complaints or clinical findings of colon polyps.  Treatment records from F.T., Jr., M.D., dated in May 2010, show that colon polyps were not manifested until 2001.  Although a rectal polyp was confirmed by a colonoscopy in July 2014, the initial manifestations were several years after the Veteran's separation from service, and there is no competent evidence of record showing a direct relationship to service.  

With respect to the Veteran's contentions regarding herbicide exposure, the Board notes that the Secretary of the VA has not identified colon polyps as a presumptive result of herbicide exposure, and the record is negative for any competent evidence to the contrary.  

At a December 2014 VA examination to determine the etiology of colon polyps, the examiner reviewed the Veteran's medical records and the medical literature regarding the risk factors for the development of colon polyps.  The VA examiner opined that it was less likely than not that the Veteran's colon polyps were incurred as a result of any incident in service, including exposure to herbicides. The examiner found that the preponderance of the medical evidence and research did not speak to a positive association between environmental exposures, such as herbicide exposure, and the formation of colon polyps.  Moreover, the examiner noted that the Veteran had some risk factors for the development of colon polyps, to include age greater than 50 years old, obesity with a Body Mass Index 34.37 percent, a lack of regular exercise, and a 50 pack-year history of smoking.  In addition, the examiner stated that there was no medical evidence to indicate that the development of colon polyps was in any way related to, caused by, or aggravated beyond normal medical progression by comorbidities of PTSD, hearing loss, or tinnitus.

The Board finds that the VA examination and opinion is the most persuasive evidence due to the training and expertise and review of records with examination by the examiner.  The Board finds that evidence outweighs the Veteran's contentions.

Because there was no evidence of colon polyps in service, and the preponderance of the evidence is against a finding of a relationship to service on a direct, presumptive, or secondary basis, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for colon polyps is not warranted, and that claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Skin Disability

The Veteran contends that he has a skin disability, claimed as chloracne and a lipoma on the right shoulder, due to exposure to herbicides in the Republic of Vietnam.  During the hearing, he submitted several photographs of his legs.  

The report of the Veteran's July 1965 service entrance examination is negative for any complaints or clinical findings of any skin disorder.  In November 1965, he was treated for a right cheek abscess which was found to be a vaccination reaction.  Antibiotics were prescribed.  He made an uncomplicated recovery and was declared fit for duty.  In August 1967, he was treated for a groin rash, and in January 1968, he was treated for venereal warts.  Although he also complained of ringworm in December 1967, there was no diagnosis of a chronic, identifiable skin disorder.  The reports of an August 1968 service separation examination, and a September 1970 examination show that his skin was normal, and during a March 1976 service entrance examination, he responded, "No," when asked if he then had or had ever had any skin diseases.  

Chronic, identifiable skin disorders, diagnosed as pigmented nevi and benign keratoses, were first manifest in February 2009, during treatment by F.T., M.D. at Community Medical Center.  

At a December 2014 VA examination, the diagnosis was a lipoma on the right shoulder.  The examiner found that chloracne was not present.  The examiner opined that it was less likely than not that the right shoulder lipoma had been incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran's service medical records were silent for complaints of onset of a lipoma on the right shoulder while the Veteran was active duty.  The government research program based in Austin, Texas for identifying chronic illnesses and diseases that had a positive association to herbicide exposures had not found any positive association between herbicide exposures and the development of lipoma skin lesions.  The examiner also noted that the preponderance of medical literature regarding the risk factors and causes for the development of lipomas was silent for documenting evidence of a positive association between PTSD, hearing loss, or tinnitus and the onset of a lipoma or that having those conditions posed a risk factor for the development of the skin condition.  In addition, the examiner noted that a review of the available mental health records and audiology reports was silent for complaints of aggravation of PTSD or hearing/tinnitus conditions related to the onset of a lipoma lesion on the right shoulder. 

The Board finds the preponderance of the evidence against a finding of a chronic, identifiable skin disorder in service or of a nexus between that service and the onset of any currently diagnosed skin disability.  Moreover, the preponderance of the evidence is against a finding that any current skin disability is the result of exposure to herbicides or to any service-connected disabilities.  The Board notes that the presence of chloracne has not been established.

The Board finds that the VA examination is the most persuasive evidence because of the training and expertise of the examiner who conducted an examination and reviewed records and research.  The Board finds that objective medical evidence outweighs the Veteran's contentions.  The Veteran is not competent to diagnose skin disabilities or opine as to the etiology of skin disabilities.

Accordingly, the Board finds that the Veteran does not meet the criteria for service connection on a direct, presumptive, or secondary basis.  As the preponderance of the evidence is against the claim, entitlement to service connection for a skin disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Insomnia and Memory Loss

The Veteran seeks service connection for disabilities manifested by insomnia and memory loss, and thus separate ratings for insomnia and memory loss.  Currently, those disorders are associated with and rated as manifestations of service-connected PTSD.  In an April 2016 notice that the rating for PTSD was increased to 50 percent, VA informed the Veteran that insomnia and memory loss were contemplated within that rating.

The Veteran cannot receive separate disability ratings for insomnia and memory loss, and any underlying disability, if the conditions constitute the same disability or the same manifestation of an already rated service-connected disability.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1996); VAOPGCPRECC 23-97 (1997), 62 Fed. Reg. 63,604 (1997).  A separate rating must be based upon additional disability.

In this case, multiple VA psychiatric examinations show that insomnia and memory loss are contemplated as manifestations of service-connected PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  There is no evidence that they constitute or are manifestations of separate additional disabilities.  No disability manifested by insomnia or memory loss, separate and distinct from any insomnia or memory loss that is a symptom of service-connected PTSD and already compensated in the rating for PTSD, has been diagnosed.

The Board finds that the objective medical evidence of record does not establish that any disability manifested by insomnia or memory loss is present, that is distinct from any insomnia or memory loss that is part of the diagnosis of PTSD.  The Board finds that the objective evidence of record that does not diagnose any insomnia or memory loss disability is more persuasive than the Veteran's contentions.  He is not competent to distinguish whether any complaints of insomnia or memory loss are part of PTSD or are a different disability.

The Board finds that to rate insomnia or memory loss manifestations under separate diagnostic codes would constitute the prohibited practice of pyramiding because they are shown to be part of PTSD and are already compensated in the rating for PTSD.  38 C.F.R. § 4.14 (2015).

Accordingly, the Board finds that no separate and distinct disability manifested by insomnia or hearing loss is shown.  Therefore, service connection and separate ratings are not warranted.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Ratings

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

PTSD

The Veteran contends that the 30 percent rating in effect prior to September 11, 2011, and the 50 percent rating in effect as of September 11, 2011, do not adequately compensate the severity of PTSD during those time periods.  

PTSD is rated in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

When determining the appropriate rating to be assigned for service-connected PTSD, VA must identify the symptoms associated with that disability and focus on how the frequency, severity, and duration of those symptoms affect the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced outdated references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.  

Prior to March 19, 2015, the level of impairment caused by PTSD considered the Veteran's score on the Global Assessment of Functioning (GAF) Scale.  That scale was found in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and scored the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  The nomenclature in DSM-IV was specifically adopted by VA in the rating of mental disorders. 38 C.F.R. §§ 4.125, 4.130 (2015).  A GAF of 51 to 60 indicated moderate symptoms, or moderate difficulty in social, occupational, or school functioning. Carpenter v. Brown, 240 (1995). 

At a December 2010 VA examination, the Veteran maintained good eye contact and his voice was normal in tone and pace.  His affect was full ranging and appropriate.  His underlying mood was anxious, mildly irritable, and occasionally dysphoric.  He tracked the conversation well, and no impairment of concentration or attention span was observed.  His psychomotor activity was within normal limits, and his memory was functionally intact.  His thinking was logical and goal oriented, and there were no indications of a thought disorder.  

It was noted that after leaving service in 1968, the Veteran worked at a lumber mill and went to college, ultimately receiving a Bachelor's Degree in Financial Management.  He then returned to the Navy until 1984.  After leaving a second period of active duty, he worked for a private firm preparing manuals and teaching classes in computer science.  He stayed at that job from 1984 to 1991 and later went to work for Boeing where he had been for 19 years doing computer training.  The Veteran reported that he worked in management at one time but did not do well because of temper problems related to stress.  He quit management after he had a conflict with his supervisor.  Thereafter, he was able to perform his job duties alone, as he did technical work.  In spite of that, he held "lead jobs" where he headed a team.  He noted that was quite challenging because became easily upset if challenged by others.  Nevertheless, the examiner stated that the Veteran appeared able to perform his job duties if allowed to work in a solitary position.  

It was noted that the Veteran had been married on three occasions.  He indicated that his first and second marriages lasted 30 to 40 days and a year and a half to two years, respectively.  They ended because he went to college during the day, work at night, and tended to "play hard."  His third marriage lasted 17 years.  He indicated that he had marital difficulties as he worked hard during the day and after work went home, bought a six pack of beer, and went downstairs and isolate.  He drank beer until he went to bed.  

The Veteran reported that he had become increasingly socially isolated over the years.  He had some difficulty with intimacy as shown by his marital history. Nevertheless, he had been able to maintain a fairly long-term relationship with his current wife.  He denied having any close friends.  He appeared to be capable of understanding, remembering, and carrying out detailed and simple directions under low-stress conditions.  The examiner stated that it was likely that the Veteran's concentration would be impacted by stress. He had night sweats, which occasionally interfered with sleep.  During those times, it would be reasonable to expect that work pace would be reduced.  He appeared to be capable of normal activities of daily living.  He was able to live independently and could take care of his own needs.  His judgment, insight, and abstract reasoning did not appear to be limited.  He had a tendency to self-medicate with alcohol, but that did not appear to be at a level that would interfere with his ability to manage funds on his own behalf.

In summary, the VA examiner stated that the Veteran's PTSD was characterized by apprehension at being in closed spaces, nightmares, occasional night sweats, an exaggerated startle response, hypervigilance, intrusive thoughts, avoidance of reminders of the traumas, and mild dysphoria.  The examiner opined that the Veteran's PTSD symptoms were of such severity as to lead to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms but that generally, the Veteran was functioning satisfactorily in terms of routine behavior, self-care, and his conversation was normal.  The examiner assigned a GAF score of 55 to 60.  

At a May 2012 VA examination, the Veteran underwent psychological testing.  He reported a depressed mood, but noted that it did not stop his motivation.  He also reported anxiety with situational panic attacks weekly or less often (approximately six times a year).  He stated that he had had difficulty in establishing and maintaining effective work and social relationships.  It was noted that his sleep was impaired, that he was irritable, and that he had part-time problems (moderate) with concentration, which were worse with age.  He noted that he had not had a history of psychiatric or psychological help, that he attended no support groups, and that he took no regular medication for his nerves, but did take occasional medication for sleep.

The Veteran reportedly had a good reputation with Boeing, and so continued to work for them at a distance.  He relied on his technical skill rather than human skills.  He did not think he was impossible to work with, but noted that he could lose his temper.  He reportedly had a strong sense of mission and did not take time off work for psychiatric symptoms.

The examiner stated that the Veteran continued to be troubled by PTSD symptoms generally in the moderate range, with milder re-experiencing and moderate avoidance and hyperarousal.  His symptoms appeared to be stable, at about the same level as the last examination.  The Veteran's family life and work life also appeared to be reasonably stable, and it was noted that he continued to be employed full time.  The examiner recognized the Veteran's social isolation tendencies, but found that they had peaked and were less pronounced than in the past.  His alcohol use had reportedly moderated greatly and was only occasionally abusive.  His coping skills were found to be practiced and adequate, and did not require actual mental health treatment.  He had some PTSD-associated depressive and phobic symptoms, but separate diagnoses were not indicated.  He was noted to have obsessive compulsive symptoms which were subclinical.

Following the examination, the examiner opined that the Veteran's PTSD was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, generally, the examiner stated that the Veteran was functioning satisfactorily, with normal routine behavior, self-care and conversation.  He was reportedly capable of managing his own financial affairs.  The examiner assigned a GAF score of 60.  

During a September 2013 VA psychiatric examination, the Veteran demonstrated a depressed mood, anxiety, and panic attacks that occurred weekly or less often.  He reportedly had difficulty in establishing and maintaining effective work and social relationships.  He denied having had any mental health treatment, outpatient counseling, psychiatric hospitalizations, or taking any psychiatric medication.  The examiner opined that the Veteran's PTSD symptoms were mild to moderate in severity and occurred occasionally.  The examiner assigned a GAF of 55 and opined that the Veteran's symptoms were productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Generally, however, the Veteran was found to be functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's PTSD symptoms appeared to be fairly stable and had shown exacerbation since the last VA examination.  The examiner found the Veteran capable of managing his own financial affairs.

At a December 2014 VA examination, the Veteran reported a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran reported that he has been married on five occasions with three of those marriages to the same woman.  It was noted that his current marriage had lasted 18 years.  His marriage had reportedly stabilized since his wife had obtained a better knowledge of PTSD.  He stated that he had a close friend with whom he had limited contact, because the friend lived out of town.  He also noted that he had a friend with whom he went hunting, but that generally he avoided social contact.  He related that since his retirement, he had been having increased problems with irritability which had impacted his social life.  He reportedly became anxious in crowds which further limited his social contacts.  

The Veteran indicated that he had been "forced to retire."  Apparently, the company for which he had been employed had required him to relocate which lead to his decision to retire.  He noted that he "loved his job" but did not feel he could withstand the stress of working in a city and having to work around coworkers.  He noted that he remained busy as he had a small farm where he raised animals and kept busy working around his home.  He reportedly had no plans to work in the future.  

On examination, the Veteran appeared to be mildly withdrawn, but could interact appropriately.  No unusual behaviors or mannerisms were noted.  He was polite and courteous but not overly friendly.  The Veteran maintained good eye contact, and his voice was normal in tone and pace.  He was articulate and expressed himself well.  He was alert and oriented, and his grooming and hygiene were satisfactory.  He appeared to be of above average intelligence, and his affect was full ranging and appropriate.  His underlying mood was euthymic, but there was some irritability and anxiety.  He tracked the conversation well, and his concentration was intact.  His psychomotor activity was also within normal limits.  His memory was functionally intact.  His thinking was logical and goal-oriented, and there were no indications of a thought disorder.  Following the examination, the VA examiner opined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  The examiner further opined that the Veteran was capable of managing his own financial affairs.  

A review of the evidence shows that prior to September 11, 2011, the Veteran's PTSD was manifested primarily by an anxious mood, mildly irritability, occasional dysphoria, increasing social isolation over the years, mild sleep impairment, and impaired concentration during stress.  There was no evidence of a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  The Veteran was not receiving any treatment for PTSD, nor was he taking any psychotropic medication.  The frequency, severity, and duration of the symptoms were such that they lead to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the signs and symptoms and symptoms of PTSD.  Although it was noted that he had been married three times, the VA examiner opined that generally, the Veteran was functioning satisfactorily in terms of routine behavior, self-care, and conversation.  He was assigned a GAF score of 55 to 60 indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  While the Veteran has stated that the GAF was high, subsequent VA examinations tended to confirm that GAF, and the Veteran has presented no competent evidence to the contrary.  In addition, the Board notes that the GAF, alone, is not dispositive.  It is viewed in light of all of the evidence.  Prior to September 11, 2011, the GAF of 60 was corroborated by frequency, duration, and severity of the Veteran's symptoms at the time.  On balance, those findings met or more nearly approximated the criteria for the 30 percent rating then in effect.  Accordingly, the Board finds that an increased rating was not warranted.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating prior to September 11, 2011, and the appeal is denied.  

Since September 11, 2011, the Veteran has been examined on three occasions by two different VA examiners.  In addition the examinations and reviews of the Veteran's psychiatric history, the Veteran underwent psychological testing.  During examinations in May 2012 and September, the Veteran's PTSD was manifested, primarily, by complaints of a depressed mood, anxiety with situational panic attacks weekly or less often (approximately six times a year), difficulty in establishing and maintaining effective work and social relationships, impaired sleep, irritability, and moderate difficulty with concentration.  It was noted that his social isolation tendencies were still present but that they had peaked and were less pronounced than in the past.  His symptoms appeared to be generally stable, and the two VA examiners concurred that his symptoms remained no more than moderate in degree.  They found his PTSD productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Generally, however, the Veteran was found to be functioning satisfactorily, with normal routine behavior, self-care and conversation.  

On the most recent VA examination, the Veteran continued to be mildly withdrawn with some irritability and anxiety.  While the Veteran continued to forego treatment or medication, the examiner found that the frequency, severity, and duration of symptoms had increased to the point that they were productive of occupational and social impairment with reduced reliability and productivity.  Those symptoms met or more nearly approximated the criteria for a 50 percent rating and no more.  Although the Veteran reportedly decided to retire because he did not want to move and work more in groups, the preponderance of the evidence was against a finding of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There were no findings of any suicidal ideation; obsessional rituals which interfered with the Veteran's routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  The Board finds that the Veteran maintained a marriage, had some friendships, and worked around the house after voluntary retirement.  The Board finds that evidence is against a finding of deficiencies in most areas.  Therefore, the Board finds that the Veteran's symptoms do not meet or more nearly approximate the criteria for a 70 percent rating.

In arriving at these decisions, the Board notes the Veteran's contentions that the VA has not placed enough emphasis on the effects of his PTSD on his marriage and the fact that he has been married multiple times.  While VA did account for those factors during the examinations and the effect of PTSD on his social impairment, the Board must emphasize that disability ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  The evidence shows that the Veteran's current marriage has been in effect for some time and during the pendency of the appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of higher ratings for PTSD.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


Hearing Loss Disability

The Veteran contends that the initial 0 percent rating for bilateral hearing loss disability does not adequately compensate the level of impairment caused by that disability.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range of 1000, 2000, 3000, and 4000 Hertz with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those regulations establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85 (2015).  Alternate rating methods are available when exceptional patterns or hearing impairment are present.  38 C.F.R. § 4.86 (2015).  However, the record does not demonstrate that the Veteran has any exceptional pattern of hearing impairment.  Accordingly, those alternate methods or rating are not applicable.  

In September 2010, the Veteran demonstrated the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
65
70
LEFT
35
65
70
70

Those findings translate to an average pure tone threshold of 50 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry found speech recognition ability of 96 percent, bilaterally.  Those findings translate to a Level I hearing disability in the right ear and to Level II hearing disability in the left ear.  When combined, a 0 percent rating is warranted.  

In April 2012, the Veteran demonstrated the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
65
80
LEFT
45
65
70
75

Those findings translate to an average pure tone threshold of 54 decibels in the right ear and 64 in the left ear.  Speech audiometry found speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Those findings translate to a Level I hearing disability in the right ear and a Level II hearing disability in the left ear.  When combined, a 0 percent rating is warranted.  

In September 2013, the Veteran demonstrated the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
50
70
80
LEFT
40
70
75
75

Those findings translate to an average pure tone threshold of 55 decibels in the right ear and 65 in the left ear.  Speech audiometry found speech recognition ability of 96 percent, bilaterally.  Those findings translate to a Level I hearing disability in the right ear and a Level II hearing disability in the left ear.  When those levels are combined, a 0 percent rating is warranted.  

In December 2014, the Veteran demonstrated the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
70
80
LEFT
50
65
75
75

Those findings translate to an average pure tone threshold of 60 decibels in the right ear and 66 in the left ear.  Speech audiometry found speech recognition ability of 84 percent in the right ear and of 94 percent in the left ear.  Those findings translate to a Level III hearing disability in the right ear and a Level II hearing disability in the left ear.  When combined, a 0 percent rating is warranted.  

The foregoing audiometric testing shows that throughout the course of the Veteran's appeal, the results of audiometric testing have fallen within the criteria for a 0 percent rating,  Accordingly, the Board finds that an initial compensable rating is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of a compensable rating, and the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

The Board must also determine whether the schedular ratings are inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disabilities.  38 C.F.R. § 3.321 (b)(1) (2013).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular ratings are adequate.  The rating criteria for mental disorders contemplate all symptomatology and rate based on the resulting occupational and social impairment.  Therefore, the Board finds that the Veteran's disability is not shown to be exceptional and the occupational impairment shown by the disability is shown to be contemplated by the rating criteria.  Ratings in excess of that assigned are available for certain manifestations of the hearing loss disability, but the medical evidence shows that those manifestations are not present in this case.  The evidence of record does not show that hearing loss results in any exceptional disability.

The Board finds that the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran is shown to have voluntarily retired rather than relocate and work in an office rather than remotely.  The Board finds that the evidence does not show marked interference with employment or frequent hospitalization due to either disabilities or the service-connected disabilities when considered together.  As the rating schedule is adequate to rate the disabilities, the Board finds that referral for extra-schedular consideration is not warranted.
















ORDER

Entitlement to service connection for a right rotator cuff disability is denied.  

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for cardiovascular disease is denied.

Entitlement to service connection for colon polyps is denied.

Entitlement to service connection for a skin disability, claimed as chloracne and a right shoulder lipoma, is denied.

Entitlement to service connection for a disability manifested by insomnia is denied.

Entitlement to service connection for a disability manifested by memory loss is denied.  

Entitlement to an initial rating in excess of 30 percent for PTSD, effective August 14, 2010, is denied.

Entitlement to a rating in excess of 50 percent for PTSD, effective September 11, 2011, is denied.

Entitlement to a compensable rating for bilateral hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


